        Case 19-31054-sgj13 Doc 26 Filed 05/10/19                 Entered 05/10/19 13:31:28           Page 1 of 2

                                 Office of the Standing Chapter 13 Trustee
                                                    Thomas D. Powers
                                                      105 Decker Ct
                                                  Suite 1150 11Th Floor
                                                    Irving, TX 75062
                                          (214) 855-9200 / (214) 965-0758 (Fax)

         Debtor:      KENNETH L COLLINS
         Date:        05/10/2019
         Case #:      19-31054-SGJ-13                                        1st Payment Date: 05/22/2019


                Trustee's Notice of Intent to Certify Chapter 13 Case for Dismissal
NOTICE IS HEREBY GIVEN to the herein named Debtor and Debtor's Attorney that the Trustee intends to certify the
above numbered Chapter 13 Case for dismissal for the following reasons(s):

 ( X ) Debtor's Authorization for Adequate Protection Disbursements was not filed within 14 days of the Petition Date
       (See also Paragraph 3b of General Order 2017-01 below).

         ( X ) Debtor's Schedules (A-J) are Incomplete.


General Order 2017-01 Section 3 provides:

"DISMISSAL WITHOUT FURTHER NOTICE. A Case may be dismissed without prejudice after 14 days (as to
subsection "d-5" and "e" deficiencies) or seven (7) days (as to subsection "a", "b", "c", "d-1", "d-2", "d-3", or "d-4"
deficiencies) if prior written Notice of Intent to Dismiss ("NOI") is filed with the Court and served on the Debtor and
Debtor's Counsel unless any default or deficiency is cured prior to the expiration of such period . The Clerk is authorized
to enter an Order of Dismissal upon certification by the Trustee, or such other authority ordered by the Court or allowed
by law, that:

   (a) The Debtor did not file all documents required by Sections 521(a)(1) and 521(b) of the Bankruptcy Code Within
       14 days of the Petition Date or Conversion Date, unless within such time the Debtor filed a motion to extend such
       time or, if an extension is granted, such documents are not filed within the extended time.

   (b) The Debtor did not file with the petition or serve on all scheduled creditors (or to be scheduled creditors if the
       schedules have not yet been filed), a Plan as required by Section 1321 of the Bankruptcy Code and Bankruptcy
       Rule 3015(b) and an Authorization for Adequate Protection Disbursement as required herein on forms prescribed
       by the Trustee within 14 days of the Petition Date, unless within such time(s) the Debtor filed with the Clerk and
       served on all scheduled creditors (or to be scheduled creditors) a motion to extend such time(s) or, if an extension
       of time is granted, such documents are not filed within the extended time.

        This case is subject to dismissal 7 days from the filing of this notice with the Court. If the above paperwork
        has already been filed, please fax a copy to the Trustee's Office at (214) 965-0754 to avoid dismissal of the
        case. Pursuant to Section 3, Paragraph b of General Order 2017-01, a copy of the paperwork must be
        served on the Trustee. This Notice of Intent will not be withdrawn unless the requested paperwork is
        received.
          Case 19-31054-sgj13 Doc 26 Filed 05/10/19                                Entered 05/10/19 13:31:28                    Page 2 of 2
Case No: 19-31054-SGJ-13
Debtor Name: KENNETH L COLLINS
Trustee's Notice of Intent to Certify Chapter 13 Case for Dismissal, Page 2


                                                           Certificate of Service
Mailed herein to the named Debtor and Debtor's Attorney at the address listed below or by electronic service on May 10 ,
2019

By:        Celeste Barbeau
          105 Decker Ct, Suite 1150 11Th Floor, Irving, TX 75062
          (214) 855-9200
Debtor:          Kenneth L Collins, 1801 Mccord Way No 727, Frisco, Tx 75033

**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.
